Citation Nr: 1736294	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969, earning the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO), denying service connection for PTSD because the Veteran lacked a present diagnosis of PTSD.

The Veteran and his Wife testified at a videoconference hearing before the undersigned in April 2017, and a transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his acquired psychiatric disabilities, namely PTSD and major depressive disorder, are due to combat stressors in service.  As noted above, he received the Combat Infantryman's Badge.  As such, to the extent that he contends that he has a disability incurred in combat service, the provisions of 38 U.S.C.A. § 1154(b) (West 2014) apply.

The Board finds that the evidence in the case is insufficient to make a determination at this time.  The relevant evidence of record includes a September 2009 record from the Veteran's primary care physician (PCP) who provided a diagnosis of major depressive disorder.  During the evaluation, the Veteran recounted details of his combat experience.

In November 2009, the Veteran had a VA mental health evaluation for PTSD and he was assessed on Axis I with PTSD, Chronic, Depressive D/O, NOS.

In March 2010, the Veteran was afforded a VA examination during which he reported having sleep issues.  The Veteran related that there was one issue from Vietnam that bothered him once a month, not a dream or a flashback, he just thought about it and wondered what became of the situation.  The Veteran reported that he was laid off from his full-time job a year and a half before and that presently he was working part-time.  The Veteran stated that after being laid off he had more time to think about events in Vietnam and that the part-time job helped to fill the time.  As to stressor information, the Veteran recounted the same story previously provided, and he reported that the stressor involved not knowing what he did to the Vietnamese, if he killed any civilians, especially children.

Under diagnosis, the Veteran was assessed accordingly: Axis I: Adjustment Disorder with anxious mood (delayed onset) loss of his job.  The examiner commented:  "The current Axis I condition does not meet the diagnostic criteria of PTSD according to DSM IV because he does not meet criteria for PTSD."  The records that the examiner reviewed consisted of the Veteran's Form DD 214 and the Veteran's PCP's records from September 2009.  In reference to the PCP's record, the examiner noted:  "The diagnosis is None documented."  It appears that the examiner did not review the November 2009 VA mental health assessment.

The Veteran's VA medical records show that he received mental health treatment under a diagnosis of major depressive disorder with sub-threshold PTSD symptoms from August 2012 to May 2013.  

Based on the current evidence, the Board finds that it is unclear as to the nature and etiology of the Veteran's current psychiatric disorders.  During the course of this appeal, the Veteran has been diagnosed with acquired psychiatric disorders, including PTSD, but the record does not contain any statement with rationale as to etiology.  Therefore, the Veteran must be afforded another examination.

On remand, any outstanding records should be identified and obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers, including his private care physician, who have provided treatment for an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  The Veteran should be afforded a VA examination to determine the nature an etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorder that has been present during the appeal period or within close proximity thereto.  If the examiner disagrees with a prior diagnosis in the record, the examiner should explain why such a diagnosis is not warranted.

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include his experiences during his combat service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of the Veteran's combat stressors and any other verified in-service stressors.  The examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must address any conflicting medical evidence of record.

3.   After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

